Title: Acct. of the Weather in February [1770]
From: Washington, George
To: 




Feby. 1. Clear & tolerably pleasant there being but little Wind, that however was Northwardly & cool.
 


2. Cloudy with appearances of Snow but clear & pleasant in the Afternoon but little Wind stirring.
 


3. Cloudy with a slight mixture of fine hail & Rain. But little Wind & that southly.
 


4. Snowing more or less all day—the snow about 8 Inches deep. Wind Northward.
 


5. Cool and Clear Wind No. West.
 



6. Pleasant Wind Southwardly and clear.
 


7. Clear Morning but lowering afternn. intermixed with Snow. Not very cold.
 


8. Misty kind of Rain at times with a Southwardly Wind and thawing.
 


9. Still giving and damp with the Wind Northwardly but not cold. Snow almost gone.
 


10. Heavy damp Morning, with little or no wind, Evening clear and pleast.
 


11. Still, Mild and pleasant with Clouds.
 


12. Wind at No. East and slow rain all day which Increasd in the Evening.
 


13. Rain in the Morning with the Wind abt. So. West. Cloudy & sometimes misty.
 


14. Cloudy Morning, and from nine or 10 Oclock, constant Rain till abt. One then appearance of fair weather. Wind Southwardly.
 


15. Calm, clear, and Warm Morning. About 10 Oclock the Wind came out at No. West and blew pretty fresh but not Cold tho it clouded.
 


16. Cloudy & cool forenoon, Wind being still at No. West, and sometimes pretty fresh. Afternoon clear.
 


17. Wind at No. West but neither fresh nor cold. Clear, & the Eveng. very pleast.
 


18. Clear and exceeding pleasant with the wind at So. and but little of it.
 


19. Fresh Wind from So. with more or less Rain all day. In the Afternoon late the Weather cleard the wind coming out hard & very cold from the No. West.
 


20. Hard frost. Wind fresh and cold from the No. West. Indeed it might be said that the Wind was high till the Eveng.
 



21. But little Wind. Clear and pleast.
 


22. Lowering forenoon & Rainy Afternoon.
 


23. Foggy kind of Morning but clear & pleasant afterwards.
 


24. Rain in the Night & high Wind from the No. West afterwards & Cold afternoon clear.
 


25. Clear & cold in the forenoon wind being at No. West. Lowerg afternoon.
 


26. Hard frost. The Wind shifting in the Night to No. West—but the latter part of the day pleast. The Wind getting Southwardly.
 


27. Clear forenoon but lowering afternoon with the Wind raising from So. Wt. to No. West & Cool.
 


28. Clear and pleasant with but little Wind & that Southwardly.
